               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                          8:18-CV-496

vs.
                                                        ORDER
$40,000 IN UNITED STATES
CURRENCY,

                  Defendant.


      IT IS ORDERED:


      1.   The Settlement Stipulation (filing 8) is approved.

      2.   The government's motion to dismiss (filing 9) is granted.

      3.   The government's complaint is dismissed.

      4.   A separate judgment will be entered.

      5.   A certified copy of this order and of the associated judgment
           shall be provided to the United States Marshal so that the
           $40,000 being held by the Marshal can be turned over to
           attorney Jessica Douglas as provided in the Settlement
           Stipulation.

      Dated this 19th day of December, 2018.


                                         BY THE COURT:



                                         John M. Gerrard
                                         Chief United States District Judge
